DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
While Examiner has not provided a list of informalities, Applicant should fully and carefully review the entire disclosure to ensure correction of any informalities Examiner may have missed.

Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Purinton et al., US #10,788,216
[Purinton ('216)]

-
Myers, US #10,041,682
[Myers ('682)]






Under 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitations “the first single flow path” & “the second single flow path” in Lines 1-2 & 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least Claims 1-10, 12-17, 25-27 & 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1-11 & 15-19 of Purinton ('216). Although the claims at issue are not identical, they are not patentably distinct from each other because Purinton ('216) discloses all aspects of the above claims including a non-bypassable catalyst assisted appliance comprising a housing, a combustion chamber, door, primary & secondary air supplies, a flue, a catalyst disposed in shroud / combustor, etc., as recited in the claims of the instant application.

Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15-24 & 27-30 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Myers ('682).
In Re Claims 1-12, 15-24 & 27-30, Myers ('682) discloses:
Cl. 1: A non-bypassable catalyst assisted appliance (Stove #10) comprising:
a housing (Main Body #12) having a combustion chamber (Primary Combustion Chamber #34);
a loading door opening in said housing coverable by a door for loading fuel into said combustion chamber (Col. 8, Ln. 55-59: Opening #18 covered by Door #20
an air inlet opening in said housing for receiving an air supply to said combustion chamber (At least one of the inlets at Passages #66, 68, 70, 72 & at Valve #104, leading to at least one of Primary Air Manifolds #46, 48, Secondary Air Manifolds #50, 52), and an exit opening connectable to a flue (Opening to Internal Pipe / Flue #56 in Exhaust Stack / Heat Recovery Member #16);
a platform defining a non-movable separation in said housing between said combustion chamber and said exit opening (Bottom Wall #40);
an insulated catalyst combustor (Catalytic Combustor #94) disposed between a top wall of said housing and said platform (The insulation in Insulated Panel #42, which is disposed between the outer wall of Panel #42 & Bottom Wall #40);
wherein when said door of said non-bypassable catalyst assisted appliance is disposed in a closed position covering said loading door opening, gas from said combustion chamber is exhausted and directed along a single flow path horizontally through said insulated catalytic combustor and into the flue (At least Fig. 3B, 4B; Col. 7, Ln. 59-64; Col. 10, Ln. 13-Col. 11, Ln. 39: Effluent / Flue Gas #76, 76’ & 95 flow from Lower Portion #77 & Primary Combustion Chamber #34 through Particulate Collector #54, then through Catalytic Combustor #94 before exiting through Flue #56);
wherein when said door of said non-bypassable catalyst assisted appliance is disposed in an open position allowing loading of fuel through said loading door opening to said combustion chamber, gas from said combustion chamber is inhibited from passing through said loading door opening, and ambient air entering said loading door opening and combustion gas from said combustion chamber are exhausted and directed along a single flow path horizontally through said insulated catalytic combustor and into the flue (With Door #22 in the open position, the flow of the hot effluent gas would inherently rise & induce the cooler room air to flow into Chamber #34 & out through Flue #56).
Cl. 2: wherein said insulated catalyst combustor comprises a shroud (Inner wall of top Insulated Panel #42, including the angled joint of Inner Pipe #56, is considered to be a shroud).
Cl. 3: wherein a top portion of said shroud is spaced from a bottom portion of said top wall (The inner wall / shroud of Panel #42 is spaced from bottom of the outer wall of Panel #42 by the thickness of the insulation there-between).
Cl. 4: wherein said shroud extends along said insulated catalyst combustor from an inlet opening to an outlet opening (At least Fig. 3A: The inner wall of Panel #42, including the angled joint of Inner Pipe #56, extends from at least from the inlet to the outlet of Combustor #94 & into the opening of Flue / Inner Pipe #56).
Cl. 5: said shroud extends across an entire top portion of said insulated catalyst combustor (Fig. 3A).
Cl. 6: wherein said insulated catalyst combustor is disposed between side walls of said housing, and said insulated catalyst combustor comprises a catalytic combustor inlet facing a front wall of said At least Fig. 3A: Combustor #94 is located within Housing #12, indicating it is disposed between the side walls of the housing, & with its inlet facing towards the front wall that includes Door #20).
Cl. 7: wherein said catalytic combustor inlet comprises a vertically-disposed catalytic combustor inlet and said catalytic combustor outlet comprises a vertically-disposed catalytic combustor outlet (At least Fig. 3A).
Cl. 8: wherein a catalytic combustor inlet of said insulated catalyst combustor is disposed adjacent to a front portion of said platform (At least Fig. 3A: Combustor #94 is disposed at the front of Bottom Wall #40).
Cl. 9: wherein said platform is spaced below said top wall of said housing and extends from a rear wall and side walls, and is spaced from a front wall of said housing (Fig. 3A, 3B, 4A, 4B; Col. 11, Ln. 34-58 & as discussed above: As shown in the drawings, Bottom Wall #40 extends from the back wall & is spaced from the front wall of Housing #12;  Further, since all of Effluent #76, 76’ & 95 is directed through Combustor #94, indicating that the combustor chamber defined at least partially by Bottom Wall #40 extends between the side walls of the housing).
Cl. 10: further comprising a secondary air supply manifold disposed below said platform and operable for directing a secondary air supply to said combustion chamber (Via Secondary Manifolds #50, 52).
Cl. 11: wherein said air inlet opening comprises a plurality of air inlet openings for receiving a primary air supply and the secondary air supply (At least Fig. 4A: There are multiple primary & secondary air inlets at Passages #66, 68, 70, 72 & at Valve #104).
Cl. 12: further comprising an automated secondary air control system for automatically regulating the amount of flow of the secondary air supply to said secondary air supply manifold (At least Col. 4, Ln. 33-443, 58-62; Col. 9, Ln. 52-67; Col. 12, Ln. 31-40: A control system automatically operates Combustion Air Fan #32 & Secondary / Dilution Air Valve #104 to regulate the amount of air in the system).
Cl. 15: wherein said housing comprises a window (Window #22).
Cl. 16: wherein said combustion chamber comprises a wood burning combustion chamber (Throughout, specifically Col. 8, Ln. 55-59).
Cl. 17: A method comprising:
directing along the single flow path, when the door of the housing of the non-bypassable catalyst assisted appliance of claim 1 is disposed in the closed position covering the loading door opening, gas from the combustion chamber through the insulated catalytic combustor and into the flue (As discussed in Claim 1 above, Effluent / Flue Gas #76, 76’ & 95 flow from Lower Portion #77 & Primary Combustion Chamber #34 through Particulate Collector #54, then through Catalytic Combustor #94 before exiting through Flue #56);
inhibiting, when the door of the housing is disposed in the open position, gas from the combustion chamber from passing through the loading door opening; and directing along the single flow path, Also as discussed in Claim 1, with Door #22 in the open position, the flow of the hot effluent gas would inherently rise & induce the cooler room air to flow into Chamber #34 & out through Flue #56).
Cl. 18: further comprising automatically regulating an amount of flow of a secondary air supply to the combustion chamber (As discussed in Claim 12, A control system automatically operates Combustion Air Fan #32 & Secondary / Dilution Air Valve #104 to regulate the amount of air in the system).
Cl. 19: further comprising loading fuel through the loading door opening and into the combustion chamber (Col. 8, Ln. 55-59).
Cl. 20, discloses: A method comprising: directing along a first single flow path, when a door of a housing is disposed in a closed position covering a loading door opening, all the gas from a combustion chamber through an insulated catalytic combustor and into a flue; directing along a second single flow path, when the door of the housing is disposed in the open position, all of the ambient air entering the loading door opening and all of the gas from the combustion chamber through the insulated catalytic combustor and into the flue (As discussed in Claim 1 above, all Effluent / Flue Gas #76, 76’ & 95 flow from Lower Portion #77 & Primary Combustion Chamber #34 through Particulate Collector #54, then through Catalytic Combustor #94 before exiting through Flue #56 along a first path, & the flow of the hot effluent gas would inherently rise & induce the cooler room air to flow into Chamber #34 & out through Flue #56 via a second path through the open door); and wherein the housing does not include a movable catalyst bypass (As shown in the drawings, there is no bypass path that allows any air or combustion gas within the stove from exiting without passing through the catalytic combustor).
Cl. 21: wherein the first single flow path extends horizontally through the insulated catalytic combustor, and the second flow path extends horizontally through the insulated catalytic combustor (At least Fig. 3A: all fluid flows horizontally through Combustor #94).
Cl. 22: wherein the insulated catalyst combustor comprises a shroud (Inner wall of top Insulated Panel #42, including the angled joint of Inner Pipe #56, is considered to be a shroud).
Cl. 23: further comprising automatically regulating an amount of flow of a secondary air supply to the combustion chamber (At least Col. 4, Ln. 33-443, 58-62; Col. 9, Ln. 52-67; Col. 12, Ln. 31-40: A control system automatically operates Combustion Air Fan #32 & Secondary / Dilution Air Valve #104 to regulate the amount of air in the system).
Cl. 24: further comprising loading fuel through the loading door opening and into the combustion chamber (Col. 8, Ln. 55-59).
Cl. 27: A non-bypassable catalyst assisted appliance (Stove #10
a housing (Main Body #12) having a combustion chamber (Primary Combustion Chamber #34);
a loading door opening in said housing coverable by a door for loading fuel into said combustion chamber (Col. 8, Ln. 55-59: Opening #18 covered by Door #20);
an air inlet opening in said housing for receiving a primary air supply and a secondary air supply to said combustion chamber (Inlets at Passages #66, 68 leading to Primary Air Manifolds #46, 48, Secondary Air Manifolds #50, 52), and an exit opening connectable to a flue;
a platform defining a non-movable separation in said housing between said combustion chamber and said exit opening (Bottom Wall #40);
a secondary air supply manifold disposed below said platform and operable for directing the secondary air supply to said combustion chamber (Inlets at Passages #70, 72 leading to Secondary Air Manifolds #50, 52, & at Valve #104);
a catalyst combustor disposed between said housing and said platform (Catalytic Combustor #94);
an automated secondary air control system for automatically regulating the amount of flow of the secondary air supply to said secondary air supply manifold operable based on the temperature of the catalytic combustor (At least Col. 4, Ln. 33-443, 58-62; Col. 9, Ln. 52-67; Col. 12, Ln. 31-40: A control system automatically operates Combustion Air Fan #32 & Secondary / Dilution Air Valve #104 to regulate the amount of air in the system);
wherein when said door of said non-bypassable catalyst assisted appliance is disposed in a closed position covering said loading door opening, gas from said combustion chamber is exhausted and directed along a single flow path through said catalytic combustor and into the flue (At least Fig. 3B, 4B; Col. 7, Ln. 59-64; Col. 10, Ln. 13-Col. 11, Ln. 39: Effluent / Flue Gas #76, 76’ & 95 flow from Lower Portion #77 & Primary Combustion Chamber #34 through Particulate Collector #54, then through Catalytic Combustor #94 before exiting through Flue #56);
wherein when said door of said non-bypassable catalyst assisted appliance is disposed in an open position allowing loading of fuel through said loading door opening to said combustion chamber, gas from said combustion chamber is inhibited from passing through said loading door opening, and ambient air entering said loading door opening and gas from said combustion chamber are exhausted and directed along a single flow path through said catalytic combustor and into the flue (With Door #22 in the open position, the flow of the hot effluent gas would inherently rise & induce the cooler room air to flow into Chamber #34 & out through Flue #56).
Cl. 28: wherein the first single flow path extends horizontally through the catalytic combustor, and the second flow path extends horizontally through the catalytic combustor (At least Fig. 3A: all fluid flows horizontally through Combustor #94).
Cl. 29: wherein said catalyst combustor comprises an insulated catalyst combustor (The combustor is insulated at least by Insulation Panels #42
Cl. 30: further comprising a shroud extending along said catalyst combustor from an inlet opening to an outlet opening (At least Fig. 3A: The inner wall of Panel #42, including the angled joint of Inner Pipe #56, extends from at least from the inlet to the outlet of Combustor #94 & into the opening of Flue / Inner Pipe #56).

Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
With respect to Claims 13, 14, 25, 26 & 31:
Claims 13, 14 & 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Myers ('682) as applied to at least one of Claims 1, 12 & 27 above; &
Claims 25 & 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Myers ('682).
In Re Claims 13 & 31, with respect to “wherein said automated secondary air control system comprises a bimetallic element, the selection of control system would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a bi-metallic controller solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the Myers ('682) would function equally well in either configuration.
In Re Claim 14, with respect to “wherein said insulated catalyst combustor comprises a width of about 20 inches and a height of about 4 inches”, since the dimensions for a given catalytic combustor installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the heating / combustion apparatus in which it is installed, the required / desired heating &/or fluid flow capacity, required / desired fluid pressure drop across the combustor, etc., to configure an apparatus such as recited in Myers ('682) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claims 25 & 26, with respect to “A method for fabricating a non-bypassable catalyst assisted appliance for use in producing heat, the method comprising: optimizing a size and configuration of an insulated catalyst combustor disposed above a platform defining a non-movable separation between a combustion chamber and the exit opening connectable to a flue so that when a door of the housing is disposed in a closed position covering a loading door opening, gas from the combustion chamber is directed along a single flow path through the insulated catalyst 
it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the dimensions of the combustor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality (new or unexpected results therefrom) for the claimed limitations; &
since the dimensions for a given catalytic combustor installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the heating / combustion apparatus in which it is installed, the required / desired heating &/or fluid flow capacity, required / desired fluid pressure drop across the combustor, etc., to configure an apparatus such as recited in Myers ('682) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.

Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762